        Case 1:20-cv-00009-TJC Document 17 Filed 12/28/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


FOREMOST INSURANCE                                CV 20-9-BLG-TJC
COMPANY, GRAND RAPIDS,
MICHIGAN,
                                                  ORDER OF DISMISSAL
                    Plaintiff,                    WITH PREJUDICE

vs.

GINO D. ULMER and BRIANNE
MCKITTRICK,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 16),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      IT IS FURTHER ORDERED that any remaining deadlines are VACATED,

and all pending motions are denied as MOOT.

      DATED this 28th day of December, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
